



EXHIBIT 10.1

 

_____________, 2007

 

Fred Spivak

[Address]

[Address]

 

Dear Fred:

As part of your employment offer, Lenox Group Inc. (“LGI” or the “Company”) is
pleased to offer you protection, as outlined in this letter agreement
(“Agreement”), in the event of a Change in Control, as defined in Section 4(c)
below.

1.     Term of Agreement. The Term of this Agreement shall commence on the date
of this letter (the “Effective Date”) and end on the third anniversary of such
date (the “Original Term”). The Original Term shall be automatically renewed for
successive one-year terms (the “Renewal Terms”) unless at least 180 days prior
to the expiration of the Original Term or any Renewal Term, either of us
notifies the other in writing that you or we are electing to terminate this
Agreement at the end of the then current Term. “Term” shall mean the Original
Term and all Renewal Terms. If a Change in Control occurs during the Term, the
Term shall not expire earlier than one year from the date of the Change in
Control.

 

2.

Entitlement to Severance Benefits.

In the event of a Change in Control in which your employment terminates under
the circumstances specified below (a “Termination”), you will be eligible to
receive 18 months of salary and benefits continuation (“Cash Severance
Benefit”), conditioned upon your execution of a release in the form attached as
Exhibit A to this Agreement. Upon the Company’s receipt of such release executed
by you, the Company will provide to you an executed copy of the release attached
as Exhibit B to this Agreement.

A Termination shall occur and the Cash Severance Benefit shall be payable only
if your employment Termination occurs without Cause or for Good Reason (other
than due to death, disability or retirement at or after age 65), in either case
within one year following a Change in Control.

 

3.

Payment of Equivalent Value of Unvested Performance Shares.

In the event of a Change in Control in which your outstanding performance share
grant(s) do not fully vest, the Company will pay or distribute to you the cash
or stock equivalent value of the unvested portion(s) of said performance share
grant(s), based on the same valuation methodology utilized by the Compensation
Committee for your vested performance shares pursuant to the 2004 Stock
Incentive Plan and Agreement(s) for Performance Shares signed by you and the
Company. Given that this benefit is not available to other employees, you
understand that any payment/distribution made hereunder is in lieu of any
“success,” “retention,” and/or “severance” programs available to employees of
the Company in the event of a Change in Control.              

4.         Definitions. For purposes of this Agreement, the following terms
shall have the meanings ascribed to them.

(a)        “Base Salary” means the annualized rate of pay in effect on the
Termination Date; provided that, if a reduction in Base Salary is the basis for
a Termination for Good Reason, then “Base Salary” shall mean the rate of pay in
effect immediately prior to such reduction.

(b)        “Cause” shall exist if: (i) you are convicted of, or plead
nolo contendere to, any felony which materially and adversely impacts LGI’s
financial condition or reputation, (ii) you engage in conduct that constitutes
willful gross neglect or willful gross misconduct in carrying out your duties
which materially and adversely impacts LGI’s financial condition or reputation,
or (iii) you violate Section 5 of this Agreement prior to Termination and that
is the sole basis for your involuntary Termination.

 

 


--------------------------------------------------------------------------------


(c)        A “Change in Control” shall be deemed to occur upon any of the events
set forth in Section 2(b) of the 2004 Stock Incentive Plan, subject to all of
the qualifications and limitations in said Section 2(b).

(d)        “Confidential Information” shall mean all information concerning the
business of LGI relating to any of its products, product development, trade
secrets, customers, suppliers, finances, and business plans and strategies.
Excluded from the definition of “Confidential Information” is information
(i) that is or becomes part of the public domain, other than through your breach
of this Agreement, or (ii) regarding LGI’s business or industry properly
acquired by you in the course of your career as an employee in LGI’s industry
and independent of your employment by LGI. For this purpose, information known
or available generally within the trade or industry of LGI shall be deemed to be
known or available to the public.

(e)        “Good Reason” shall mean your separation from employment at the
Company based upon one or more of the following events (except as a result of a
prior Termination): (i) any material change (except a change in reporting
relationship) in your position, responsibilities or assignment of duties
materially inconsistent with your status prior to the Change of Control;
(ii) any material decrease in your Base Salary, target annual incentive or long
term incentive award opportunity, or equity grants; (iii) any material breach of
the terms of this Agreement by LGI after receipt of written notice from you and
a reasonable opportunity to cure such breach; (iv) LGI fails to obtain any
successor entity’s assumption of its obligations to you hereunder; or (v) upon
relocation of you to a location more than 50 miles from our current offices.

(f)        “Separation From Service” shall have the meaning as set forth in
Section 409A of the Code and the regulations and guidance issued thereunder.

(g)        “Termination” shall mean a “Separation From Service” as such phrase
is defined above.

(h)        “Termination Date” shall mean the date on which there is a
Termination.

 

5.

Non-Disclosure; Non-Solicitation; Non-Disparagement.

(a)        During the Term and thereafter, you shall not, without LGI’s prior
written consent disclose to anyone (except in good faith in the ordinary course
of business) or make use of any Confidential Information except in the
performance of your duties hereunder or when required to do so by law. In the
event that you are so ordered, you shall give prompt written notice to LGI
sufficient to allow LGI the opportunity to object to or otherwise resist such
order.

(b)        During the Term and for a period of 24 months thereafter, you shall
not, without LGI’s prior written consent, solicit for employment, whether
directly or indirectly, any person who at the time is employed by LGI or any
affiliate.

(c)        You agree that, during the Term and thereafter (including following
any Termination for any reason) you will not make statements or representations,
or otherwise communicate, directly or indirectly, in writing, orally, or
otherwise, or take any action which may, directly or indirectly, disparage or be
damaging to LGI or its respective officers, directors, employees, advisors,
businesses or reputations. Notwithstanding the foregoing, nothing in this
Agreement shall preclude you from making truthful statements or disclosures that
are required by applicable law, regulation or legal process.

6.         Resolution of Disputes. Any controversy or claim arising out of or
relating to this Agreement or any breach or asserted breach hereof shall be
resolved by binding arbitration, to be held at an office closest to LGI’s
principal offices in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court of competent jurisdiction. Pending the resolution of
any arbitration or court proceeding, LGI shall continue payment of all amounts
and benefits due you hereunder.

 

 

 


--------------------------------------------------------------------------------


7.         Effect of Agreement on Other Benefits; Complete Agreement. Except as
specifically provided in this Agreement, the existence of this Agreement shall
not be interpreted to prohibit or restrict your participation in any other
employee benefit or other plans or programs in which you currently participate.
This is the entire agreement between you and LGI with respect to, and supersedes
all prior arrangements concerning, the subject matter of this Agreement.

8.         Not an Employment Agreement. This Agreement is not a contract of
employment between you and LGI. LGI may terminate you at any time, with or
without cause, and you have the right to leave the Company at any time, with or
without cause.

9.         Binding Nature. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, heirs (as applies to
you) and permitted assigns.

10.        Governing Law/Jurisdiction. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of Delaware without
reference to principles of conflict of laws.

11.        Tax Compliance. Notwithstanding anything to the contrary herein, if
either LGI or you determine in good faith that any payment or benefit due to you
under this Agreement is subject to Section 409A(a)(2)(B)(i) of the Code, as
amended (the six month distribution delay requirement for certain payments to
key employees of publicly traded companies), such payment or benefit shall not
be made or provided sooner than permitted under such Section 409A(a)(2)(B)(i) of
the Code and shall be made or provided on the date that is the first business
day after the date that is six months after the date of Separation From Service.
LGI shall consult with you before making any such determinations.

 

Please acknowledge your acceptance of the terms of this Agreement by executing
below and returning a copy to LGI.

 

 

LENOX GROUP INC.




By:   



 

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

Fred Spivak

 

 

 

 


--------------------------------------------------------------------------------